Citation Nr: 0722751	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  99-13 839	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
lichen simplex prior to          30 August 2002.

2.  Entitlement to a rating in excess of 30% for lichen 
simplex on and after            30 August 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
November 1957.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 1999 rating action that that 
granted service connection for lichen simplex and assigned an 
initial 10% rating therefor from September 1992.  Because the 
appeal involves a request for a higher rating assigned 
following the initial grant of service connection, the Board 
has characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West,        12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In September 2001, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

By decision of January 2002, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By rating action of August 2003, the RO granted a 30% rating 
for lichen simplex from 30 August 2002; the issues of an 
initial rating in excess of 10% prior to         30 August 
2002 and a rating in excess of 30% on and after 30 August 
2002 remain for appellate consideration.

By decision of February 2004, the Board again remanded this 
case to the RO for further development of the evidence and 
for due process development.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to 30 August 2002, the veteran's lichen simplex was 
manifested by no more than exfoliation, exudation, or itching 
that involved an exposed surface or extensive area; constant 
exudation or itching, extensive lesions, or marked 
disfigurement were not objectively demonstrated.

3.  On and after 30 August 2002, the veteran's lichen simplex 
has affected no more than 40% of his entire body or exposed 
areas, and has not required constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10% for 
lichen simplex prior to       30 August 2002 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7806 (2002).

2.  The criteria for a rating in excess of 30% for lichen 
simplex on and after           30 August 2002 are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7806 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations essentially include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

February 2002 and April 2004 post-rating RO letters 
collectively informed the veteran of the VA's 
responsibilities to notify and assist him in his claims, and 
what was needed to establish entitlement to a higher rating 
(evidence showing that a service-connected disability had 
increased in severity).  Thereafter, he was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and been provided 
ample opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and the 2004 letter specified what records the VA had 
received, and what records it was responsible for obtaining, 
to include Federal records.  The 2004 letter also requested 
the veteran to furnish any evidence that he had in his 
possession that pertained to his claims.  The Board thus 
finds that that the 2002 and 2004 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify the claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by him; and (4) a 
request by the VA that the claimant provide any evidence in 
his possession that pertains to the claim.  As indicated 
above, all 4 content of notice requirements have been met in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the March 1999 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
late 2000.  However, the Board finds that the delay in 
issuing the 38 U.S.C.A. § 5103(a) notice was not prejudicial 
to the veteran because it did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  As 
indicated above, the veteran has been notified of what was 
needed to substantiate his claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development and the Board 
remands, comprehensive documentation, identified below, has 
been associated with the claims folder and considered in 
connection with the veteran's appeal.  After the 2002 and 
2004 RO notice letters, the RO gave the veteran further 
opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record by rating action of 
August 2003, and in January 2006 and February 2007 (as 
reflected in the Supplemental Statements of the Case) 
(SSOCs).

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that a claimant must be informed of the 
rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
the appellant was notified of all pertinent rating formulas 
in the April 1999 Statement of the Case (SOC) and the August 
2003, January 2006, and February 2007 SSOCs, and of the 
degree of disability and the effective date information in 
the February 2007 SSOC, and that these suffice for Dingess/
Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
extensive post-service VA and private medical records up to 
2007.  The veteran was afforded comprehensive VA examinations 
in December 1996, February 2001, February and June 2003, 
August 2005, and January 2007.  A transcript of his September 
2001 Board hearing testimony has been associated with the 
claims folder.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In March 2007, the 
veteran stated that he had no other information or evidence 
to submit in connection with his claims.  The record also 
presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  A veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been 
established and an increase in disability is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

By regulatory amendment effective 30 August 2002, substantive 
changes were made to the schedular criteria for rating skin 
diseases, as set forth in 38 C.F.R. § 4.118, DCs 7800-7833.  
As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate claims only under the former criteria for any 
period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under   38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

In this case, the RO has considered the claims under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claims in light of the former and revised 
applicable rating criteria.   

A.  An Initial Rating in Excess of 10% for Lichen Simplex 
prior to 30 August 2002

In this case, the veteran's lichen simplex has been rated 
under the criteria for eczema.  Under the criteria of former 
DC 7806 (as in effect prior to 30 August 2002), eczema with 
exfoliation, exudation, or itching that involved an exposed 
surface or extensive area warranted a 10% rating.  A 30% 
rating required constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50% rating required 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial rating in excess of 
10% for lichen simplex was not warranted under former DC 7806 
from the grant of service connection therefor effective 
September 1992 through 29 August 2002, as the symptomatology 
for the next higher 30% rating, constant exudation or 
itching, extensive lesions, or marked disfigurement, was not 
objectively shown on any examination from 1992 to 2001.

April 1992 Kaiser Permanente records show treatment of the 
veteran for an itchy fungal rash on the left foot.  
Examination in August showed eczematoid dermatitis involving 
the dorsal medial aspect of the left foot and ankle.  VA 
outpatient examination in October showed a lichenified rash 
on both arms, diffuse hyperpigmented macules and follicular 
prominence on the back, and a lichenified groin rash with an 
advancing border.  The impressions were chronic folliculitis 
with lichenified dermatitis, and tinea cruris.  When seen 
again in January 1993, the groin rash was noted to be 
improving; in April, the veteran was noted to be doing well 
with treatment, and examination showed 1+ hyperpigmentation 
and lichenification.  Examination of the skin in October was 
normal except for dryness all over from head to toe with 
flaking.  The impression was dermatitis all over.

January 1995 VA outpatient evaluation showed erythematic 
scaling, and the assessment was seborrheic dermatitis.

On January 1996 VA dermatologic examination, the veteran gave 
a 40-year history of skin lesions involving the beard area, 
chest, back, and axillae which were fairly well-controlled 
but flared on and off.  Current examination of the beard 
showed a number of small, follicular-based papules and some 
small scars, but no cysts.  The chest, back, and axillae 
showed scars, hyperpigmentation, and 2 dermal nodules.  The 
assessments were long-term pseudofolliculitis barbae with no 
active lesions; acne vulgaris and hidradenitis suppurativa 
with no active lesions; and 2 epidermal cysts on the upper 
trunk.  

January 1997 VA outpatient examination showed round, scaly, 
healed 1.5 cm. lesions on both calves, and peeling patches on 
the soles and lower edge of the feet and between the toes.  
There was a 7 to 8 mm. nodular flesh-colored growth on the 
left side of the neck.  The assessments were tinea pedis, 
possible Majocchi's granulomatous disease on the calves, and 
left neck lesion.  Examination in February showed nodular, 
hyperpigmented, well-demarcated 3-cm. plaques on the 
posterior right calf and medial left ankle.  The assessment 
was lichen simplex chronicus versus nummular [illegible] 
versus Malassezia furfur.  After examinations in March, the 
assessments were status post punch biopsy right posterior 
calf, lichen simplex chronicus likely secondary to tinea 
pedis, without evidence of cellulitis.  Examination of the 
posterior right calf in August showed 5 cm. hyperpigmented 
plaque with oozy fissures and vesicles at the periphery.  The 
assessments were resolving lichen simplex chronicus, 
secondary impetigonization versus contact (aloe vera).  
Examination in September showed multiple crusted 2 cm. sores 
on the feet which resembled dyshidrotic eczema, and a 6 cm. 
black, somewhat hardened area on the right calf, most likely 
lichen simplex chronicus.

On January 1999 examination by W. G., M.D., the veteran 
complained of increasingly dry and scaly skin that was 
occasionally itchy.  Current examination showed slight, fine 
pigmented scarring but no active lesions on the beard area of 
the face and neck, consistent with inactive folliculitis 
barbae, which was an inherited genetic tendency.  There was 
slight scarring and marked pigmentation in the axillae, 
groins, and intergluteal cleft typical of regressed 
hidroadenitis suppurativa, also an inherited genetic 
tendency.  There was pigmented lichenification and slight 
excoriation in 2 areas on the right leg and in a few minor 
areas of the arms consistent with lichen simplex chronicus.  
There was dryness, scaling, and itching on the truck and 
extremities consistent with asteatosis.  

A January 1999 VA punch biopsy of irregular, centrally 
hypopigmented right upper extremity skin lesions with 
hyperpigmented edges showed features consistent with lichen 
simplex chronicus.  March VA outpatient dermatologic 
examination showed multiple areas of hyperpigmented plaques, 
irregular in shape and distributed on the arms, legs, truck, 
and back, with the most prominent lesion on the right lower 
leg, and the assessment was lichen simplex chronicus.  
Examination in June showed      2 plaques with crusted areas 
and mild redness, and the assessment was lichen simplex 
chronicus with likely mild bacterial superinfection.  In 
July, the veteran complained that the lesions were very 
pruritic.  Examination showed a large, 10 by 15 cm. plaque 
and a 3 cm. plaque on the right lower extremity that were 
lichenified with depigmented lesion within the plaque.  There 
were similar but smaller lesions on both arms.  There was no 
sign of infection, and the assessment was lichen simplex 
chronicus.  Examination in August showed that the lichen 
simplex chronicus had completely resolved with treatment, and 
was no longer pruritic.  There was a 10 by 15 cm. patch of 
hyperpigmentation with spotty areas of hypopigmentation and 
no lichenification or scales.

On February 2001 VA dermatologic examination, the veteran 
complained of skin lesions with chronic itching and some 
occasional pain.  Current examination of the back showed 
multiple patchy areas of rough, scaly skin which were not 
erythematous and which were round in appearance and measured 
from 3 to 4 cm. in size.  There was also thickening of the 
skin present.  There were also multiple areas of 2 to 3 cm. 
patches of dry, very scaly and thick skin in the groin areas.  
None of the lesions were tender.  There were no lesions on 
the arms or associated nervous manifestations.  The diagnosis 
was lichen simplex chronicus.         

September 2001 VA outpatient dermatologic examination showed 
no facial lesions.  There were scattered, hyperpigmented 
stuck-on papules on the back.  There was severe xerosis of 
the back, buttocks, and extremities.  There were 
hyperpigmented, macerated papules in the inguinal folds.  The 
assessment was intertrigo.              

At the September 2001 Board hearing, the veteran testified 
about the extent and degree of severity of his service-
connected skin disability and how it impaired him.  He stated 
that his skin lesions occurred approximately once per month 
and periodically bled after he scratched them.
  
As the evidence from 1992 to 2001 showed exfoliation, 
exudation, or itching that involved an exposed surface or 
extensive area, but not constant exudation or itching, 
extensive lesions, or marked disfigurement, the Board finds 
that there is no basis for staged rating pursuant to 
Fenderson, and that the claim for an initial rating in excess 
of 10% for lichen simplex prior to 30 August 2002 is not 
warranted under the pertinent provisions of the rating 
schedule, and must thus be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  A Rating in Excess of 30% for Lichen Simplex on and after 
30 August 2002

Under the criteria of revised DC 7806 (effective on and after 
30 August 2002), dermatitis or eczema that affects 20% to 40% 
of the entire body or exposed areas, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during a past 12-month period 
warrants a 30% rating.  A 60% rating requires that more than 
40% of the entire body or exposed areas be affected, or 
requires constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 
past 12-month period.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that the evidence on and after 30 
August 2002 does not warrant assignment of a rating in excess 
of 30% for lichen simplex under revised DC 7806, as the 
evidence since 30 August 2002 shows only that the veteran's 
skin disability affects no more than 40% of his entire body 
or exposed areas, and has not required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any past 12-month period.  

On February 2003 VA dermatologic examination, the veteran 
complained of itchy, sore skin that was occasionally dry and 
occasionally moist.  Current examination showed that the 
veteran's skin disease affected exposed areas on the back, 
forearms, groins, buttocks, lower legs, and feet, 
specifically, approximately 2% of the arms, 60% of the feet, 
50% of the buttocks, 40% of the back, and 10% of the lower 
legs, thus affecting a total of 20% of the entire body.  The 
scalp was not affected.

On April 2003 VA outpatient dermatologic examination, the 
veteran stated that his skin problems had largely resolved, 
although it remained a chronic problem that intermittently 
flared.  Current examination showed generalized xerosis 
without erythematous papules, plaques, scales, or crust, and 
the assessments were intertrigo under control at present, and 
probable atopic dermatitis.  

On June 2003 VA dermatologic examination, the veteran gave a 
40-year history of intermittent skin rashes that waxed and 
waned and was pruritic and occasionally sore.  Current 
examination showed only hyperpigmented patches from former 
lesions on the back, forearms, groin, buttocks, lower legs, 
and feet, with no new lesions.  The assessments were probable 
groin intertrigo, and xerosis versus lichen simplex chronicus 
versus atopic dermatitis, all of which were currently 
resolved.  The examiner commented that the veteran probably 
had a chronic skin condition such as atopic dermatitis, which 
tended to have intermittent flares, contributing to xerosis 
(dry skin), frequent yeast or bacterial intertrigo (groin 
area), and itchy papules and plaques when it flared, which 
could lead to lichen simplex chronicus if not properly 
treated.  It was noted that there was no cure for such a 
condition, and thus the veteran would need intermittent 
treatment when it flared, depending on the severity of the 
flare.  

September 2003 VA outpatient dermatologic examination showed 
hyperpigmented, scaly, dry plaques on the arms and dorsum of 
the feet.  There were also peeling areas on the soles with 2 
tense bullae in the center.  The assessment was eczematous 
dermatitis, possibly atopic dermatitis.  When seen again in 
October, examination showed hyperpigmented, slightly 
lichenified thin plaque in the bilateral antecubital fossae, 
and the assessment was atopic dermatitis.  

VA outpatient dermatologic examination in February 2004 
showed dry skin throughout, with no concerning lesions on the 
scalp, face, neck, back, chest, or abdomen.  There were dry, 
hyperpigmented, slightly lichenified, scaly plaques in the 
bilateral upper extremity antecubital fossae, and 
hyperpigmented, slightly lichenified, scaly plaques in the 
bilateral lower extremity popliteal fossae.  There was 
scaling in a sandalfoot distribution and in the web spaces of 
the feet, and lichenified, hyperpigmented dry skin on the 
lateral feet and ankles.  The assessments were atopic 
dermatitis, well controlled on medications; xerosis; tinea 
pedis; and feet with lichen simplex chronicus.  

VA outpatient dermatologic examination in June 2004 showed 
dry skin throughout, with no concerning lesions on the scalp, 
face, neck, back, chest, or abdomen.  There were dry, 
hyperpigmented, slightly lichenified, scaly plaques in the 
bilateral upper extremity antecubital fossae, and 
hyperpigmented, slightly lichenified, scaly plaques in the 
bilateral lower extremity popliteal fossae.  There was 
scaling in a sandalfoot distribution and in the web spaces of 
the feet, and lichenified, hyperpigmented dry skin on the 
lateral feet and ankles.  There were hyperpigmented, scaly 
patches in the inguinal folds extending to the perineal and 
buttocks, but no fissures.  The assessments were atopic 
dermatitis, well controlled on medications; xerosis; tinea 
pedis; and feet with lichen simplex chronicus.  

Subsequent VA outpatient dermatologic examination the same 
day in June 2004 showed dry skin throughout, with no 
concerning lesions on the scalp, face, neck, back, chest, or 
abdomen.  There were dry, hyperpigmented, slightly 
lichenified, scaly plaques in the bilateral upper extremity 
antecubital fossae, and hyperpigmented, slightly lichenified, 
scaly plaques in the bilateral lower extremity popliteal 
fossae.  There was minimal scaling in a sandalfoot 
distribution and clear web spaces of the feet.  There were 
erythematous patches with scales in the inguinal folds 
bilaterally.  The assessments were atopic dermatitis, well 
controlled on medications; controlled xerosis; improved tinea 
pedis; tinea cruris; and feet with improved lichen simplex 
chronicus.

August 2004 VA outpatient dermatologic examination showed dry 
skin throughout, with no concerning lesions on the scalp, 
face, neck, back, chest, or abdomen.  There were dry, 
hyperpigmented, slightly lichenified, scaly plaques in the 
bilateral upper extremity antecubital fossae, and 
hyperpigmented, slightly lichenified, scaly plaques in the 
bilateral lower extremity popliteal fossae.  The right 
lateral popliteal area had an eroded hyperpigmented nodule.  
There was minimal scaling and clear web spaces of the feet.  
There were hyperpigmented, somewhat lichenified patches 
without scales in the inguinal folds bilaterally.  The 
assessments were atopic dermatitis, well controlled on 
medications; xerosis; improved tinea pedis; tinea cruris; 
feet with improved lichen simplex chronicus; and right lower 
extremity prurigo nodule which appeared mildly infected.  

October 2004 VA outpatient dermatologic examination showed 
dry skin throughout, with no concerning lesions on the scalp, 
face, chest, or abdomen.  There were numerous scaly, hyper 
and hypopigmented patches on the back and buttocks, a few 
with thickened scale, and some had a cigarette paper scale.  
There were dry, hyperpigmented, slightly lichenified, scaly 
plaques in the bilateral upper extremity antecubital fossae, 
and hyperpigmented, slightly lichenified, scaly plaques in 
the bilateral lower extremity popliteal fossae.  There was an 
eroded, hyperpigmented nodule in the right lateral popliteal 
area.  There was minimal scaling and clear web spaces of the 
feet.  There were hyperpigmented, somewhat lichenified 
patches with no scales in the inguinal folds bilaterally.  
The assessments were chronic dermatitis of the back, 
buttocks, and popliteal and antecubital fossae, rule out 
atopic versus eczematous dermatitis versus Malassezia furfur; 
xerosis; improved tinea pedis; tinea cruris; lichen simplex 
chronicus changes; feet with improved lichen simplex 
chronicus; and right lower extremity prurigo nodule, which 
appeared mildly superinfected.  After a punch biopsy of a 
skin sample from the left lower back, the diagnostic 
considerations were spongiotic dermatitis, and chronic atopic 
dermatitis. 

December 2004 VA outpatient dermatologic examination showed 
dry skin throughout, with no concerning lesions on the scalp, 
face, chest, or abdomen.  There were numerous scaly patches 
on the back and buttocks, a few with hyperpigmented, scaly 
plaques.  There were dry, hyperpigmented, slightly 
lichenified, scaly plaques in the bilateral upper extremity 
antecubital fossae, and hyperpigmented, slightly lichenified, 
scaly plaques in the bilateral lower extremity popliteal 
fossae.  There was an eroded, hyperpigmented nodule in the 
right lateral popliteal area.  The assessments were chronic 
dermatitis, most likely atopic, and xerosis.

August 2005 VA dermatologic examination showed dry skin 
throughout, and a clear scalp.  There were hyperpigmented 
patches on the lateral cheeks and neck, and a nodule with 
central puncta on the right lateral neck.  There were 
scattered, hyperpigmented patches on the truck with 
follicular accentuation and scaling.  There were hypo and 
hyperpigmentation of the inguinal folds bilaterally, 
accentuation of skin lines, and mild maceration, without 
erythema, scaling, or satellite pustules.  There were scaly, 
poorly-demarcated patches with scaling in extensor and 
flexural surfaces of both upper and lower extremities.  There 
were scattered, hyperpigmented perifollicular papules on the 
back.  The hands and feet were clear.  It was felt that the 
skin disease affected 40% of the veteran's body surface area.  
The assessments were chronic, moderately controlled atopic 
dermatitis; severe xerosis; and intertrigo with no evidence 
of infection.  

The examiner stated that the veteran had been treated with 
multiple topical steroids and moisturizers on and off, having 
been given topical steroids on 2 occasions in the past year, 
with no known side-effects of treatment, but had never had 
any light therapy or immunosuppressants, and had not to her 
knowledge used oral agents for treatment of the skin disease 
other than antibiotics for any superinfection.  She further 
stated that he had areas on the trunk and extremities that 
were consistent with constant pruritis, but there was no 
evidence of constant exudation or systemic symptoms, 
urticaria, vasculitis, erythema multiforme, scarring, 
disfigurement, acne, scarring alopecia, alopecia areata, or 
hyperhidrosis.  Moreover, the examiner opined that topical 
therapy with steroids and moisturizers should control the 
veteran's disease, and that there was no need for systemic 
treatment or immunosuppressants.

Of record are unretouched color photographs of the veteran's 
face, back, chest, groin, and lower legs taken at a VA 
medical facility in early March 2006.  Late March VA 
outpatient dermatologic examination showed diffuse xerosis 
and hyperpigmented, scaling papules and plaques involving the 
antecubital fossa and back.  There were hyperpigmented, 
lichenified plaques involving the dorsal feet.  There was an 
erythematous, approximately 6 mm. erosion on the left 
scrotum.  The assessments were atopic dermatitis, xerosis, 
left scrotal ulcer, and well-controlled intertrigo.  On 
subsequent evaluation a few days later, the veteran stated 
that the ulcer was resolving after treatment with medication.

On January 2007 VA dermatologic examination, the veteran 
complained of chronic generalized itching, mainly of the skin 
of the extremities.  The examiner noted no 
systemic/nervous/constitutional symptoms with this condition 
specifically, and no scars.  There was diffuse scarring of 
the face, neck, and chest likely from acne vulgaris, and not 
atopic dermatitis, and there were no exudates.  A review of 
the veteran's prescribed medications showed that he was not 
using systemic medication on a daily basis, and the physician 
stated that the veteran had not required near-constant 
systemic daily medication during the past year or 
chemotherapy, radiation or light therapy, immunosuppressants, 
or steroid injections.  His treatment over the past 12 months 
had consisted only of topical agents (steroids and 
moisturizing agents) in addition to oral antihistamines as 
needed for itching, and he had seen a VA dermatologist 5 
times in the past year.

Current examination showed diffuse scaling of both forearms 
and both lower extremities.  The face, neck, head, hands, 
chest, abdomen, and back were clear, and there were no signs 
of infection, exudation, itching-scratching abrasions, 
extensive lesions, marked disfigurement, ulcers, or crusting.  
No underlying soft tissue was missing.  The skin texture was 
scaly, but the skin was not indurated or inflexible.  The 
skin of the distal third of the legs was thickened, but 
otherwise there was no thickened skin.  There was an area of 
hyperpigmentation of the right calf which was likely 
secondary to peripheral vascular disease due to cigarette 
smoking.  There was diffuse skin xerosis and scattered 
comedomes of the back.  The examiner stated that no percent 
of the veteran's exposed areas (head, face, neck, and hands), 
and 20% of his entire body were affected by his skin disease.  
The diagnosis was chronic, symptomatic atopic dermatitis, 
with more than topical therapy not indicated.                

Although the clinical findings from 2003 to 2007 show that 
the veteran suffers from periodic flare-ups of his service-
connected skin disease, those objective findings do not show 
the symptomatology required for the next higher, 60% percent 
rating, i.e., that more than 40% of his entire body or 
exposed areas are affected, or that the disability requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during any 
past 12-month period.  The 2005 VA examination specifically 
indicated that no more than 40% of the veteran's entire body 
was affected by his skin disorder, and the most recent 2007 
VA examination indicated that no percent of the veteran's 
exposed areas and only 20% of his entire body were affected, 
and both in 2005 and 2007 it was indicated that the skin 
disability did not require constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during any past 12-month period.
  
The Board also points out that the medical evidence does not 
establish any other findings associated with the lichen 
simplex to warrant evaluation under any other provision of 
the rating schedule, such as disfigurement of the head, face, 
or neck under DC 7800.  In this regard, the Board notes that 
the 2005 and 2007 VA examinations specifically found no 
pertinent disfigurement. 

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30% for lichen simplex on and after 
30August 2002 is not warranted under the pertinent provisions 
of the rating schedule, and must thus be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

An initial rating in excess of 10% for lichen simplex prior 
to 30 August 2002 is denied.

A rating in excess of 30% for lichen simplex on and after 30 
August 2002 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


